Title: From Alexander Hamilton to Thomas Pinckney, 25 June 1794
From: Hamilton, Alexander
To: Pinckney, Thomas



Treasury DepartmentJune 25. 1794
Sir

It has been determined to import from Europe as expeditiously as may be the articles mentioned in the inclosed list towards the construction of six frigates for which provision was made in the last session of Congress. These are considerations which would have directed the endeavour to procure these articles in the first instance from the more Northern Countries of the Continent of Europe; but the desire of dispatch principally has recommended an experiment to procure them from G Britain, with an eventual eye to those countries, if there should exist any impediment to their being obtained from Britain.
This has induced me to take the liberty to ask your care of the business; for which purpose I have directed the Treasurer to remit to you a draft in your favour upon our Commissioners at Amsterdam for 180,000 current guilders—a sum which it is expected will be found equal to the cost & charges of the articles.
If therefore no impediment to the operation exists in G B, I request that you will without delay cause to be procured there and shipped to this country the articles specified in the list. But if any such impediment should exist I then request that you will take the most speedy secure & effectual measures for obtaining them from some other proper quarter.
Gottenburgh Copenhagen and Amsterdam naturally present themselves as alternative places. There would probably be as to the articles under the head of Copper a considerable difference in point of cheapness, in favour of the first, some difference in the same respect, in favour of the second, as compared with Amsterdam. But considerations of greater dispatch if equal certainty may notwithstanding recommend Amsterdam. The matter is submitted to your better opportunity of information—with these general observations that it is material no disappointment should take place and that the articles should arrive as soon as may be.
The places for building the frigates which have been determined upon are Boston New York Philadelphia Baltimore & Norfolk. There would be a convenience in a proportional Shipment to those places; but while this is mentioned I am sensible that in certain circumstances the consideration might be overballanced by others—and that it could not well be reconciled with the shipment from any other country than GBritain. But it would be desireable in any case to divide the risk as far as shall be practicable. American bottoms would of course engage a preference unless reasons to the contrary should occur on the spot of which an estimate cannot beforehand be formed here.
Peculiar circumspection, will be requisite in the choice of Agents, in the several relations of pecuniary solidity acquaintance with the business & fidelity to the object. There would be hazard in confiding it to mere Dealers in or Shippers of Bale-goods, however extensive their Trade. Persons conversant in the particular subject are desireable. That is to say persons thoroughly practiced in the fitting & managing of Capital Ships. The House of Phynn Elliot & Englis has been mentioned to me as of this description; also a Mr. William Barnard an eminent Shipwright at Deptford. But these persons are barely mentioned. The sources of information concerning them are too narrow and too little diversified to justify a recommendation of them. You will therefore consider the point as intirely open.
It need scarcely to be remarked that the purity of the Copper being a matter of primary consequence will merit the most particular attention. As some of the articles will be found already made or prepared advantage ought to be taken of this circumstance to promote dispatch.
The size of the colors for four ships of 44 Guns & 2 of thirty six being well known in Europe will enable the Agent who shall be employed to ascertain the necessary quantity of bunting.

I will make no excuse for giving you this trouble. I anticipate the zeal you will feel for the object and I allow myself to count on your disposition to facilitate the purposes of my department.
With the most respectful consideration & trust [&] esteem   I have the honor to be   Sir   Your obedient ser

Thomas Pinckney EsqrMinister Plenipotentiary &c

